Citation Nr: 0208759	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  97-04 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a bilateral hip 
disability, including an undiagnosed illness (UI) 
manifested by hip pain.

2. Entitlement to service connection for a bilateral knee 
disability, including an UI manifested by knee pain.

3. Entitlement to service connection for a bilateral ankle 
disability, including an UI manifested by ankle pain.

4. Entitlement to service connection for headaches, including 
an UI manifested by headaches.

5. Entitlement to service connection for memory loss, 
including an UI manifested by memory loss.

6. Entitlement to service connection for hypertension, 
including an UI manifested by cardiovascular symptoms.

7. Entitlement to service connection for defective vision, 
including an UI manifested by defective vision.

8. Entitlement to service connection for a skin condition, 
including an UI manifested by skin problems.

9. Entitlement to service connection for chronic fatigue 
syndrome (CFS), including an UI manifested by fatigue.

10. Entitlement to service 
connection for a disability manifested by loss of libido, 
including an UI manifested by loss of libido.

11. Entitlement to service 
connection for a disability manifested by loss of sleep, 
including an UI manifested by loss of sleep.

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1966 to May 1970, 
and from December 1990 to May 1991.  The veteran served in 
the Southwest Asia theater of operations from January 11 to 
April 18, 1991, during the Persian Gulf War (PGW).

This appeal came to the Board of Veterans' Appeals (Board) 
from December 1995 and later RO rating decisions that denied 
service connection for the conditions listed on the first 2 
pages of this remand.  In April 1999 and December 1999, the 
Board remanded the case to the RO for additional action.



REMAND

The April 1999 and December 1999 Board remands instructed the 
RO to send the veteran an appropriate supplemental statement 
of the case.  That action has not been performed.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West Supp. 2001) eliminated the concept of a well-grounded 
claim and redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were published in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  In this 
case, there is additional VA duty to assist the veteran in 
the development of his claims.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should advise the veteran of 
the evidence needed to substantiate his 
claims and offer to assist him in 
obtaining any relevant evidence.

2.  The veteran should be scheduled for a 
VA general medical examination under the 
current guidelines for PGW veterans in 
order to determine the nature and extent 
of any hip disability, including an UI 
manifested by hip pain; knee disability, 
including an UI manifested by knee pain; 
ankle disability, including an UI 
manifested by ankle pain; headaches, 
including an UI manifested by headaches; 
memory loss, including an UI manifested 
by memory loss; hypertension, including 
UI manifested by cardiovascular symptoms; 
defective vision, including an UI 
manifested by defective vision; skin 
condition, including an UI manifested by 
skin problems; CFS, including an UI 
manifested by fatigue; disability 
manifested by loss of libido, including 
an UI manifested by loss of libido; and 
disability manifested by loss of sleep, 
including an UI manifested by loss of 
sleep.  The examiner should list all 
diagnosed conditions and state which 
symptoms, abnormal physical findings, and 
abnormal laboratory test results are 
associated with each.

If the veteran has symptoms, abnormal 
findings, and abnormal laboratory test 
results that have not been associated 
with a known clinical diagnosis, the 
general medical examiner should arrange 
for further specialist examination(s) as 
indicated, to address those unassociated 
signs and symptoms.  Each examiner should 
also express an opinion as to the 
etiology of any chronic disability found 
and any UI manifested by objective 
indicators or signs or symptoms found, 
including whether it is at least as 
likely as not that such disorders and 
UI's are related to incidents during the 
PGW.  The examiners should support the 
opinions by discussing medical principles 
as applied to the specific evidence in 
the veteran's case.  In order to assist 
the examiners in providing the requested 
information, the claims folder must be 
made available to them and reviewed prior 
to the examinations.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the regulatory 
revisions in 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)) are completed.

4.  After the above, the RO should review 
the veteran's claims for service 
connection for the various disabilities 
based on the merits.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him.  He should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




